Worden, J.
Complaint by the appellee against the appellant to foreclose a mortgage. Judgment by default. .
It is assigned for error that the complaint does not state facts sufficient to constitute a cause of action. There is nothing in this assignment of error, as the complaint is clearly good.
It is also claimed by the appellant that the judgment was for thirty-eight dollars and eighty-seven cents too much.
This is admitted by the counsel for the appellee, and they have filed a remittitur for the excess.
The residue of the judgment, one thousand four hundred dollars, is affirmed, at the costs of the appellee.